By the Court,

Smith, J.
It is insisted by the coun-*244se^ ^at case *s distinguished from that of Winne vs. Nickerson, 1 Wis R. 1, in that it appears account books of the plaintiff in error were received in evidence, and from the small amount of judgment rendered, it must he apparent that the items charged therein were allowed.
The fact that the account books of Nickerson were received, does not vary this case from the one heretofore decided. The books were received in evidence in that case. The error consisted in admitting evidence to impeach the party who verified them, and thus to lessen the credibility which the statuteyrma facie gave to the books. It is precisely so in the case at bar. To what end could the impeaching evidence have been offered, if not to destroy the weight which the statute attaches to the books of the party ?
But it is said that Nickerson was not injured by the error, if any there was, by the admission of such evidence, as it is apparent from the small amount of the judgment that his whole account as evidenced by his books, thus verified, was allowed by the judgment of the justice. An error perfectly immaterial, and which could work no injury to the party complaining of it, ought not to be cause for reversing a judgment; but we have carefully footed up the several items charged in the bill of particulars furnished by the respective parties, and we are unable to ascertain that all of the book-items of the plaintiff in error were allowed. Hence' an injury might have occurred to him, and it is incumbent uj)on the defendant in error to show that the error, if any, was innoxious to the plaintiff in error.
Judgment reversed with costs, and cause remanded.